IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
SECURITIES AND EXCHANGE )
COMMISSION, )
Plaintiff,
v. } Civil Action No. 1:20-ev-853

DANIEL K. BOICE, et ai,
Defendant.

ORDER

 

On November 23, 2020, United States Magistrate Judge John F. Anderson entercd
Proposed Findings of Fact and Recommendations (the “Report”) in this case, recommending that
default judgment be entered in favor of Plaintiff Securities and Exchange Commission (the
“SEC”) and against Defendant Daniel K. Boice, Trustity, Inc., and GoLean DC, LLC.

Upon consideration of the record and Judge Anderson’s Report, to which no objections
have been filed, and having found no clear error,!

The Court ADOPTS, as its own, the findings of fact and tecommendations of the United
States Magistrate Judge, as set forth in the Report (Dkt, 33).

Accordingly,

It is hereby ORDERED that plaintiff's motion for default judgment (Dkt. 28) is
GRANTED.

 

' See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
of any objections to a magistrate’s report, the court “need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation,””).
It is further ORDERED that DEFAULT JUDGMENT be entered in favor of Plaintiff and
against: (i) Defendants Boice and Trustify on Counts I and II; and (ii) Defendant GoLean on Count
TH.

It is further ORDERED that Defendants Boice and Trustify are permanently restrained
and enjoined from violating, directly or indirectly, Section 10(b) of the Securities Exchange Act
of 1934, 15 U.S.C. §78j(b), and Rulc 10b-5, 17 C.F.R. § 240.10b-5, promulgated thereunder by
using any means or instrumentality of interstate commerce, or of the mails, or of any facility of
any national securities exchange, in connection with the purchase or sale of any security: (a) to
employ any device, scheme, or artifice to defraud; (b) to make any untrue statement of a material
fact or to omit to state a material fact necessary in order to make the statements made, in light of
the circurnstances under which they were made, not misleading; or (c) to engage in any act, practice
or course of business which opcrates or would operate as a fraud or deccit upon any person.

It is further ORDERED that, as provided in Rule 65(d)(2), Fed. R. Civ. P., the foregoing
paragraph also binds the following who receive actual notice of this Order by personal service or
otherwise: (a) Defendants’ officers, agents, servants, employces, and attomeys; and (b) other
persons involved in active concert or participation with Defendants or with any described in (a).

It is further ORDERED that Defendants Boice and Trustify are permanently restrained
and enjoined from violating Section 17(a) of the Securities Act of 1933, 15 U.S.C. § 774(a), in the
offer or sale of any security by the use of any means or instruments of transportation or
communication in interstate commerce or by use of the mails, directly or indircetly: (a) to employ

any device, scheme, or artifice to defraud; (b) to make any untrue statement of a material fact or
to omit fo state a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading; or (¢) to engage in any act, practice
or course of business which operates or would operate as a fraud or deceit upon any person.

It is further ORDERED that, as provided in Rule 65(d)(2), Fed. R. Civ. P., the foregoing
paragraph also binds the following who reccive actual notice of this Order by personal service or
otherwise: (a) Defendants’ officers, agents, servants, employees, and attomeys; and (b) other
persons involved in active concert or participation with Defendants or with any described in (a).

It is further ORDERED that a determination as to disgorgement, prejudgment interest, and
as to Defendant Boice, a civil penalty, is hereby DEFERRED pending Defendant Boice’s
sentencing in his related criminal case, Plaintiff is DIRECTED to file a motion with respect to
the monetary relief sought within SIXTY (60) DAYS of Defendant Boice’s sentencing in the
related criminal case.

It is further ORDERED that disposition of any motion with respect to monetary relief is
REFERRED to Judge Anderson pursuant to 28 U.S.C. § 636 for all further proceedings and for
preparation of a prompt report and recommendation.

The Clerk is further directed to provide 2 copy of this Order to all counsel of record, to

Defendants’ Jast known addresses of record, and to place this matter among the ended causes.

Alexandria, Virginia
March 2, 2021

 

United States District Judge
